Case 1:21-cr-00433-BAH Document 14-1 Filed 09/03/21. Page 1 of 6

EXHIBIT A

 
Case 1:21-cr-00433-BAH Document 14-1 Filed 09/03/21 Page 2 of 6

Alyssa M. Pisani

1362 Mayfield Ridge Road
Mayfield Heights, OH 44124
(440) 382-4544

August 23, 2021

Honorable Judge Beryl A. Howell
Judge of The U.S. District Court
District of Columbia

333 Constitution Avenue N.W.
Washington D.C., 20001

Re: Gary J. Harmon, Case # 1:21-cr-00433-BAH-1

Dear Judge Howell,

My name is Alyssa Pisani, and | am a Facility Operations Specialist for the Cleveland Indians in Ohio. | am
writing on behalf of my boyfriend, Gary J. Harmon to request that he is released on bond. The hearing is
set for September 9, 2021.

Gary and | have been in a serious relationship since May 2021. Prior to our relationship, we were
introduced to each other through mutual friends when we both attended Kent State University in 2013.
| went to high school with a few of his college fraternity brothers and would go to their house to hang
out, which is when we were introduced. We lost touch during college, but reconnected this year when
he moved to Cleveland, Ohio.

When Gary is released, | plan on fully supporting him in any way necessary. | currently live with my
parents in Mayfield Heights, Ohio. Upon Gary’s release, | intend on moving in with him. | have the full
support and backing of my parents to live with Gary and support his well-being. | have already begun the
process of moving my personal belongings into the condominium. | believe that Gary is in no way a flight
risk. My family and | will be Gary’s support system and make sure that he follows any protocols and
conditions the court puts in place, and make sure he is present for any future hearings.

Respectfully,

Grace
Alyssa M. Pisani
Case 1:21-cr-00433-BAH Document 14-1 Filed 09/03/21 Page 3 of 6

EXHIBIT B

 
Case 1:21-cr-00433-BAH Document 14-1 Filed 09/03/21 Page 4 of 6

Anita M Pisani
1362 Mayfield Ridge Rd
Mayfield Heights, Ohio 44124

September 2, 2021

Honorable Judge Beryl A. Howell
Judge of The U.S. District Court
District of Columbia

333 Constitution Avenue N.W.
Washington D.C., 20001

Re. Gary J. Harmon, Case # 1:21-cr-00433-BAH-1

Your Honor,

I am writing on behalf of Gary Harmon, who is set to appear before you in court on
September 9, 2021 to request bail.

I am Anita Pisani, the mother of Alyssa Pisani who is in a relationship with Gary. I
retired from the Mayfield Heights Police Department one year ago with 27 years of
service. I was employed there for 17 years as a Communications Officer and then for 10
years as administrator for the records division and the department’s Clerk of Courts. I
have a Masters Degree in Criminal Justice and prior to working for the police department
I was employed for 4 years as a probation officer for the Cuyahoga County Juvenile
Court. My husband and Alyssa’s father, Tom Pisani has a successful career in
construction and is currently employed as a subcontractor for Arsena Construction. Tom
has worked in construction for more than 25 years. Tom was honorably discharged from
the United States Navy in 1988. We have been married for 30 years and have raised 2
daughters while living in Mayfield Hts., Ohio. Alyssa currently lives with us and we
support her moving in with Gary upon his release. Our oldest daughter currently rents an
apartment in Downtown Cleveland 1.6 miles from Gary’s condominium and we
frequently visit the area.

We are aware of the charges brought against Gary. Our daughter Alyssa has earned our

trust and we value her judgment. We fully support her in sponsoring Gary’s release on
bail. Gary and Alyssa will have our full support and assistance.

Respectfully,
Anita M Pisani

(nds WM Vice

 
Case 1:21-cr-00433-BAH Document 14-1 Filed 09/03/21 Page 5 of 6

Curtis Cofojohn

2182 Chesterland Ave
Lakewood, OH, 44107

Phone: 330-671-1572

Email: ccofojohn@gmail.com

Dear Judge Howell,

My name is Curtis Cofojohn, | am the co-founder and partner of both B360T (Buy360Tour) a
virtual reality platform and ACR (All College Rentals LLC) a global student housing platform. | am
also a decorated veteran with multiple army achievement medals, | was honorably discharged
at the rank of E-5 Sergeant. My duties within the army included but were not limited to
oversee overall convoy operations in combat zones within my company, ensure tactical
procedures were performed and executed at the highest level possible and retain a 100%
mission rating on over 84 combat missions in Afghanistan. As for my various responsibilities
now, | oversee and manage 2 companies both of which operate in over 11 states with full staff.
| advise some of the largest commercial and residential real estate companies in the world as
well as prestigious colleges and universities on how to best service their local and global
communities with game changing technology. Both | and my companies have been nominated
for various awards such as tech innovator of the year, top 100 growing start-up, entrepreneur
of the year and more in the last 3 years for my companies success as well as my platforms
ability to service the global community in ways never before achieved. This led me to being
asked to speak at conferences and on podcasts in my field and consult with industry leaders on
how to best utilize the technology in ways that would benefit consumers for years to come.

| have known Gary Harmon for years, we were both in Greek Life when | was elected Inter-
Fraternity President in 2015 and re-elected in 2016. Out of roughly 4,500 students Gary was
among a handful of young men that stood out to me with his dedication to help others and
commitment to representing our community values every chance he got. Now Gary and | live in
Cleveland, Ohio and given that we live 5 miles from each other we have grown closer and he
has supported me and has helped push me to become the person I am today. I can honestly say
without question that he has positively affected many lives including my own and many owe
him a debt of gratitude that can never be repaid, though | plan to repay him by being by his side
and supporting through this difficult time by any means necessary within my power. | will assist
him with any conditions the court determines necessary and make sure he is accounted and
present for future hearings determined by the court.

Sincerely,

Curtis Cofojohn

AC
Case 1:21-cr-00433-BAH Document 14-1 Filed 09/03/21 Page 6 of 6

Bobby DiAntonio
1055 Old River Rd
Cleveland, OH 44113

August 28, 2021
RE: Gary J. Harmon, Case # 1:21-CR-00433-BAH-1
To The Honorable Judge Howell,

! am writing on behalf of Gary Harmon. Gary and myself became friends within the past six or so
months. I’m from a strong, close italian catholic family and at my age | don’t look to make many
new friends. | keep a tight small circle of people | can be supportive to and them in return to me.
Gary and | met through mutual friends and just happened to become friends immediately. We've
become close and | would consider him one of my best friends by the relationship we've had. |
am asking that he be released on bond with his next court hearing coming up on September 9,
2021.

| am very active in the community and regularly involved with major local DJ’s, local businesses
and athletes personally and with my clothing company. I’m originally from a small township in
Canton and being from that small town we value our close relationships and are very supportive
of each other. Gary has been a great supportive friend to me pursuing my apparel or any
dreams | have as any close friend would. He is aware of my close family ties and of my mother
and her parkinsons and has always asked how she is doing and knows how much | value my
parents and my select close group of people around me. | feel like I'm a pretty good judge of
character with seeing the variety of people I’ve been around throughout my adult life and being
raised by two strong faithed parents that | speak to almost daily and who have always been
supportive of me. That in return has rubbed off on me to my few select close friends in being
actively involved with them and supportive.

When Gary is released | plan on being there with him every step of the way. We have our small
close friends group that have stayed in touch with him throughout this and | plan to do my part in
supporting him in any way we can. | live about 2 miles away from his current residence and | will
be involved closely with him. | don’t believe Gary is a flight risk and plan on being a positive
influence and beneficial to him.

| will be there to help with making sure he does everything and anything that is asked of him
once being released during this time and attends anything the court requires of him. Gary has

been such a great supporter of me and | will be returning the favor to him in helping in any way
needed.

Thank you for your consideration.

Bobby DiAntonio

Ply Oe

 
